Citation Nr: 1824606	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine

Although the Veteran initially requested a videoconference hearing when he filed his formal appeal, he withdrew his hearing request in December 2014 correspondence from his representative.  Thus, the Board finds that the hearing request has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appeal related to the appropriate rating for the Veteran's left knee disability must be remanded for action in accordance with recent decisions of the Court of Appeals for Veterans Claims (Court).

The Court has recently reiterated that it is imperative that a VA examiner estimate the additional degree of limitation of motion caused by flare-ups and not decline to do so based on the rationale that such an estimate would require resort to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), also held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In light of the Court's holdings in Correia and Sharp, coupled with the fact that VA has not assessed the severity of the left knee disability in over three years, the Board finds that a remand is appropriate to afford the Veteran an updated and complete knee examination.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records related to treatment of the Veteran's left knee disability from the VA.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results should be reported in detail. 

In addition to objective results, the examiner should ascertain the current severity and manifestations of the Veteran's service-connected left knee disability, including any functional effects. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

A complete rationale for any opinion expressed should be provided.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




